UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6653


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEOKI KENTA HARRIS, a/k/a Kenta Harris,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cr-01221-GRA-1; 6:10-cv-70309-GRA)


Submitted:   October 17, 2011             Decided:   October 20, 2011


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keoki Kenta Harris, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keoki      Kenta     Harris     seeks       to    appeal         the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.         The   order     is     not    appealable           unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      §     2253(c)(1)(B)           (2006).             A    certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by        demonstrating            that

reasonable       jurists       would    find      that        the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief      on     procedural        grounds,        the       prisoner          must

demonstrate      both      that   the    dispositive           procedural           ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently         reviewed      the     record       and      conclude       that

Harris has not made the requisite showing.                       Accordingly, we deny

a    certificate      of     appealability       and    dismiss         the    appeal.         We

dispense     with     oral      argument     because          the       facts    and     legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3